United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Glenco, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1432
Issued: November 20, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 19, 2017 appellant filed a timely appeal from an April 19, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $7,453.43 for the period February 6 through March 4, 2017 for which he was not at
fault; and (2) whether OWCP properly denied waiver of recovery the overpayment.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its April 19, 2017 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, the Board lacks jurisdiction to review this additional evidence on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On August 26, 2014 appellant, then a 51-year-old criminal investigator, filed a traumatic
injury claim (Form CA-1) alleging that on August 21, 2014 he injured his right shoulder while
swimming in the performance of his federal employment duties. OWCP accepted his claim for
sprain of the right shoulder rotator cuff and aggravation of osteoarthritis of the right shoulder
region. On December 31, 2014 it authorized right shoulder surgery. Appellant stopped work on
February 5, 2015 to undergo total right shoulder arthroplasty. OWCP authorized compensation
benefits beginning February 5, 2015 and placed him on the periodic rolls on February 8, 2015.
Appellant returned to full-time light-duty work without wage loss on April 6, 2015. He returned
to full duty on June 3, 2015.
On September 28, 2015 appellant filed a claim for a schedule award (Form CA-7). By
decision dated December 4, 2015, OWCP granted him a schedule award for 24 percent
permanent impairment of his right arm. The period of the award was from September 1, 2015 to
February 6, 2017 and a fraction of a day3 totalling 524.16 days. Appellant’s four-week
compensation rate was $7,622.44.
In a check dated March 4, 2017, OWCP provided appellant compensation for his
schedule award for the period February 5 through March 4, 2017 in the amount of $7,775.56.
OWCP determined that appellant had been entitled to receive compensation for only 1.16
days, rather than for the entire period of February 5 through March 4, 2017. It noted that his
overpayment of compensation for 27 days amounted to $7,497.86. OWCP further noted that
appellant’s daily pay rate was $277.70 and multiplied this amount by the additional 0.16 days to
which he was entitled to receive compensation of $44.43. It subtracted $44.43 from $7,497.86 to
reach the final overpayment amount of $7,453.43.
On March 15, 2017 OWCP provided appellant with a preliminary determination of an
overpayment. It noted that he had received an overpayment of compensation in the amount of
$7,453.43 as his schedule award payments were inadvertently continued through March 4, 2017.
OWCP determined that appellant was not at fault in the creation of the overpayment. It
requested that he complete an overpayment recovery questionnaire (Form OWCP-20) to
determine the issues of waiver and recoupment. OWCP provided appellant with his appeal
rights to either request a telephone conference, a final decision based on the written evidence, or
a prerecoupment hearing. It afforded him 30 days to respond. Appellant did not respond within
the time allotted.
By decision dated April 19, 2017, OWCP found that appellant was not at fault in the
creation of the overpayment in the amount of $7,453.43 for the period February 6 through
March 4, 2017. It noted that the overpayment arose because his schedule award was
inadvertently paid through March 4, 2017. OWCP found that appellant had not responded to the

3

There is a typographical error in the December 4, 2015 decision which lists the period of the award through
February 8, 2017. The schedule award calculations in the record provide that the period of the award was from
September 1, 2015 through February 6, 2017 or 74.88 weeks in the amount of $20,417.25.

2

preliminary determination of overpayment and without financial information the overpayment
was not subject to waiver. It requested that he remit the overpayment amount within 30 days.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA4 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. Section 20 C.F.R. § 10.404
states that compensation is provided for specified periods of time for the permanent loss or loss
of use of certain members.5
OWCP procedures provide that an overpayment is created when a schedule award expires
but compensation continues to be paid.6
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $7,453.43 for the period February 6 through March 4, 2017.
The amount of the overpayment is not in dispute.
Appellant was granted a schedule award on December 4, 2015 for the period
September 1, 2015 through February 6, 2017. The evidence of record establishes that he
continued to receive schedule award payments from OWCP after February 6, 2017, the date the
award was scheduled to expire, until March 4, 2017. Consequently, any payments appellant
received from OWCP after February 6, 2017 constituted an overpayment of benefits. OWCP
properly calculated the $7,453.43 overpayment by reducing the amount of compensation he
received, $7,775.56 by the amount he was entitled to receive $322.13, to reach the overpayment
amount of $7,453.43. The Board affirms the fact and amount of overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that when an overpayment of compensation occurs
“because of an error of fact of law,” adjustment or recovery shall be made by decreasing later
payment to which the individual is entitled.7 The only exception to this requirement that an
overpayment must be recovered is set forth in section 8129(b):
“Adjustment or recovery by the United States may not be made when incorrect
payment has been made to an individual who is without fault and when
4

5 U.S.C. § 8107.

5

20 C.F.R § 10.404. Effective May 1, 2009, OWCP began using the American Medical Association, Guides to
the Evaluation of Permanent Impairment (6th ed. 2009). See J.L., Docket No. 14-0898 (issued March 26, 2015).
6

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.2(c) (May 2004).
7

5 U.S.C. § 8129(a).

3

adjustment or recovery would defeat the purpose of [FECA] or would be against
equity and good conscience.”
Thus, a finding that appellant was without fault is insufficient, in and of itself, for OWCP
to waive the overpayment. OWCP must exercise it discretion to determine whether recovery of
the overpayment would defeat the purpose of FECA or would be against equity and good
conscience, pursuant to the guidelines provided in the implementing federal regulations.
Section 10.436 of the implementing regulations8 provides that recovery of an
overpayment will defeat the purpose of FECA if recovery would cause hardship by depriving a
presently or formerly entitled beneficiary of income and resources needed for ordinary and
necessary living expenses and outlines the specific financial circumstances under which recovery
may be considered to defeat the purpose of FECA.
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.9
Section 10.438(a) provides that the individual who received the overpayment is
responsible for providing information about income, expenses and assets as specified by OWCP,
as this information is needed to determine whether or not recovery of an overpayment would
defeat the purpose of FECA or be against equity and good conscience.10 This information would
also be used to determine the repayment schedule, if necessary. Section 10.438(b) provides that
failure to submit the requested information within 30 days of the request shall result in denial of
waiver.11
ANALYSIS -- ISSUE 2
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.12
In a March 15, 2017 preliminary notice of overpayment, OWCP advised appellant of its
preliminary determination and instructed him to complete the enclosed overpayment recovery
questionnaire and submit supporting financial documents. Additionally, it notified him that,
within 30 days of the date of the letter, he could request a telephone conference, a final decision
8

20 C.F.R. § 10.436.

9

Id. at § 10.437.

10

Id. at § 10.438(a).

11

Id. at § 10.438(b).

12

5 U.S.C. § 8129.

4

based on the written evidence, or a prerecoupment hearing. Appellant failed to respond within
the allotted time and did not submit the overpayment recovery questionnaire or supporting
financial documents. Thus, OWCP did not have the necessary financial information to
determine if recovery of the overpayment would defeat the purpose of FECA or if recovery
would be against equity and good conscience such that it would cause a financial burden.
Consequently, as appellant did not submit the financial information OWCP had properly
requested from him, as required under section 10.438 of its regulations,13 which was necessary to
determine his eligibility for waiver, OWCP properly denied waiver of recovery of the
overpayment in the amount of $7,453.43 for the period February 6 through March 4, 2017.
On appeal, appellant asserts that he should not have to repay the overpayment as he was
not at fault in creating the overpayment. The Board has held that, although a claimant was
without fault in the matter of the overpayment, repayment is still required unless adjustment or
recovery of the overpayment would defeat the purpose of FECA or be against equity and good
conscience.14 As noted, appellant is not eligible for waiver as he did not submit the requested
financial information before issuance of OWCP’s April 19, 2017 decision.
With respect to the manner of recovery of an overpayment, the Board’s jurisdiction is
limited to reviewing those cases when OWCP seeks recovery from continuing compensation
benefits under FECA. Where appellant is no longer receiving wage-loss compensation, the
Board does not have jurisdiction with respect to OWCP’s recovery of an overpayment under the
Debt Collection Act.15
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $7,453.43 for the period February 6 through March 4, 2017 for which he was not at fault; and
that OWCP properly denied waiver of recovery of the overpayment.

13

20 C.F.R. § 10.438; R.L., Docket No. 16-1564 (issued January 4, 2017).

14

K.K., Docket No. 09-0207 (issued October 2, 2009).

15

See Lewis George, 45 ECAB 144, 154 (1993).

5

ORDER
IT IS HEREBY ORDERED THAT the April 19, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 20, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

